IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                  September 4, 2003 Session

            JOHN WHITNEY EVANS III v. DINAH PETREE EVANS

                    Appeal from the Chancery Court for Lawrence County
                           No. 7352-95   Jim T. Hamilton, Judge



                    No. M2002-02947-COA-R3-CV - Filed August 23, 2004


In this appeal, Husband seeks to be relieved from his obligation to pay alimony in futuro to his
former wife. In support of his request, Husband asserts that his former wife’s cohabitation with
another man terminated his obligation since Wife was being supported by that third person and was
in no need of alimony. The trial court denied Husband’s petition finding Wife was not living with
a third person, had rebutted presumption that she does not need the alimony, and that no material
change in circumstances had occurred to warrant modification of the initial award of alimony. We
affirm those holdings. However, we reverse the trial court’s award of attorney’s fees to Wife.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                          Affirmed in Part and Reversed in Part

PATRICIA J. COTTRELL, J., delivered the opinion of the court, in which ALAN E. GLENN , SP . J., joined.
WILLIAM C. KOCH , JR., P.J., M.S., filed a concurring opinion.

Helen Sfikas Rogers and Lana L. Lennington, Nashville, Tennessee, for the appellant, John Whitney
Evans, III.

Irene R. Haude, Nashville, Tennessee, for the appellee, Dinah Petree Evans.

                                             OPINION

       The parties, John Evans (“Husband”) and Dinah Evans (“Wife”) were divorced in 1996 and
entered into a Marital Dissolution Agreement which was incorporated into the decree by the trial
court. At the time of the divorce, Husband was receiving $10,600 per month in tax free disability
insurance payments. Although Wife had been trained as a nurse, she had not worked for twenty-five
years by agreement of the parties. She worked briefly pending the divorce, but lost her job due to
medical problems.
        The MDA and divorce decree provided that Husband was to pay wife alimony in futuro of
$800 per week1 until Wife’s death or remarriage. In the MDA, the parties acknowledged Husband’s
source of income was the disability insurance and that if those payments stopped Husband could seek
a decrease in alimony. The MDA also specifically stated that the parties understood Wife intended
to seek employment as a nurse and that her “success or failure in obtaining such employment should
not be grounds for an increase or decrease in alimony.”

         On March 13, 2002, Husband filed a petition to terminate or decrease his alimony payments
on the basis Wife had been cohabiting with a third party, Mr. Dale Quillen, that she was being
supported by Mr. Quillen, and that she was no longer in need of alimony. Husband was prompted
to file the petition by this court’s decision in Wright v. Quillen, 83 S.W.3d 768 (Tenn. Ct. App.
2002). In his petition and this appeal, Husband makes frequent reference to and relies upon that
decision.

        The Wright case, in pertinent part, involved efforts by Mr. Quillen’s former wife to obtain
a reduction in or termination of alimony she paid Mr. Quillen. The jury found that as of the 2000
trial Mr. Quillen was living with Ms. Evans, Wife in the case before us, and that Mr. Quillen was
providing support to Ms. Evans. Id. at 776. In addition, the jury found that Mr. Quillen did not need
alimony to maintain his lifestyle, that his standard of living had not declined since the divorce, that
his expenses had not increased since the divorce, and that his net worth had increased since the
divorce. Mr. Quillen’s income from practicing law had increased 50% since his divorce, and he had
saved, not spent, the alimony he had received since the divorce.

        Based upon these facts, this court held that Mr. Quillen’s cohabitation with Ms. Evans
triggered the presumption in Tenn. Code Ann. § 36-5-101(a)(3), and the jury’s findings that he did
not need continued alimony justified suspension of his former wife’s alimony obligation. In his
original petition in the case before us Mr. Evans maintained that Tenn. Code Ann. § 36-5-101(a)(3)
justified termination, suspension or reduction of the in futuro alimony paid his former wife. In an
amended petition filed August 19, 2002, Husband alleged, in addition to the cohabitation
presumption, that there had been a substantial and material change of circumstances since the
parties’ divorce, i.e., Wife’s relationship with Mr. Quillen and its financial gain to her. The
amendment also alleged, as another change in circumstances, that Wife had been supporting their
daughter and grandchild to a great extent. Consequently, Husband asserted, Ms. Evans did not need
the alimony he pays her.

       Following a hearing, the trial court dismissed Husband’s petition to modify his alimony
payment and ordered Husband to pay Wife’s attorney’s fees in the amount of $14,164.17. The trial
court made extensive findings of fact. The court found that prior to their divorce, Husband and Wife
had “lived an extravagant and expensive lifestyle,” citing examples. The court also found that
Husband was 59 years old, lived rent free on his father’s farm where he cared for livestock,
continued to receive the disability insurance payments, and stipulated that his ability to pay the


       1
        Husband was to pay $280 per week originally until the marital residence was sold.

                                                       2
alimony was not an issue. As to Wife, the trial court found she was 58 years old; had been employed
for almost two months at the time of the trial as a registered nurse making $15.00 per hour with
average wages of $285.65 per week; had difficulty going back to work because of her twenty-five
year absence from the profession; had difficulty physically due to the twelve-hour shifts she worked;
and that she had health problems. The court also made the following findings:

        [F]ollowing the divorce in 1996, Dinah Petree Evans began dating Dale Quillen.
        Dinah Petree Evans stayed with Dale Quillen on weekends, she took nice trips with
        him, Dale Quillen bought her expensive jewelry and clothing, and paid the difference
        of the trade-in on a vehicle. Dinah Petree Evans had lived with Dale Quillen for
        periods of time since June of 1999 to May of 2002, when she moved out.2 The Court
        finds that while Dinah Petree Evans lived with Dale Quillen, almost all of the money
        not being used for her day-to-day expenses was expended for the benefit of the
        daughter, Jeannie Whitney, and her minor child, Evan. The Court finds that Dale
        Quillen is seventy-seven (77) years old; and that Dinah Petree Evans and Dale
        Quillen did not intend to marry. Dinah Petree Evans had moved out into her
        condominium in May 2002 and has stated that she was going on with her life.

        The facts are undisputed that Dinah Petree Evans bought a condominium in April,
        2002 at Nashboro Village. She made a down payment with the remaining monies
        which she had from the sale of the property she obtained in the divorce and she has
        a mortgage with monthly payments of Six Hundred Eighty-Six Dollars and Thirty-
        Five Cents ($686.35). Dinah Petree Evans has no retirement. Dinah Petree Evans’s
        voter registration card, driver’s license, and utilities show the condominium address
        of 2024 Nashboro Boulevard, Nashville, TN 37217. Dinah Petree Evans moved into
        her condominium on May 14, 2002; and she has only spent one night with Dale
        Quillen since then and that was on a trip. She does see Dale Quillen. There is no
        proof that Dale Quillen is paying money toward Dinah Petree Evans’s day-to-day
        expenses or that he intends to. Based on Dinah Petree Evans’s income and expenses,
        which the Court finds to be reasonable, she is in need of alimony as well as the
        earnings from her nursing in order to maintain a home for herself and meet her day-
        to-day expenses.

        T.C.A. § 36-5-101(a)(3) states that “In all cases where a person is receiving alimony
        in futuro and the alimony recipient lives with a third person, a rebuttable presumption
        is thereby raised that (A) The third party is contributing to the support of the alimony
        recipient and the alimony recipient therefore does not need the amount of support
        previously awarded, and the Court therefore should suspend all or part of the alimony
        obligation of the former spouse.”


        2
         Husband’s petition to modify his alimony was filed March 13, 2002, and served on Ms. Evans April 3, 2002.
On April 18, 2002, Ms. Evans signed a contract to purchase a condominium and moved into it prior to the modification
hearing. Prior to the move, Ms. Evans lived with Mr. Quillen at his home.

                                                         3
       The Court finds that when reading T.C.A. § 36-5-101(a), it does not contemplate
       terminating the alimony; but only contemplates suspending or reducing all or part of
       the alimony under certain conditions. The Court finds that while Dinah Petree Evans
       has lived with Dale Quillen, she no longer lives with Dale Quillen. The Court further
       finds that Dinah Petree Evans has rebutted the presumption that she does not need
       the alimony; that in fact Dinah Petree Evans is in need of alimony as previously
       ordered by the Court; and that John Whitney Evans, III should continue to pay same.

       The Court finds that there are no material changes in circumstances as it was
       obviously contemplated by the parties from their actions that they would continue to
       help their children and Dinah Petree Evans would seek employment in the nursing
       field.

       The Court further finds that Dinah Petree Evans should be awarded attorney’s fees
       pursuant to T.C.A. § 36-5-103(c), since she has been required to expend funds for
       attorney’s fees to enforce the divorce decree. The Court finds that the fee submitted
       by Dinah Petree Evans’s attorney were necessary and reasonable to enforce the
       decree especially in comparison to those expended by John Whitney Evans, III’s
       attorney to terminate or reduce the alimony previously ordered.

                             I. MODIFICATION OF SUPPORT AWARD

        Modifications of alimony may be granted only upon a showing of substantial and material
change in circumstances since entry of the original support order. Tenn. Code Ann. §36-5-101(a)(1);
Bogan v. Bogan, 60 S.W.3d 721, 727-28 (Tenn. 2001). In order to be material, a change in
circumstances must have been unforeseeable, unanticipated, or not within the contemplation of the
parties at the time of the decree. Id. at 728; Elliot v. Elliot, 825 S.W.2d 87, 90 (Tenn. Ct. App.
1991). To be considered substantial, the change must significantly affect either the obligor’s ability
to pay or the obligee’s need for support. Bogan, 60 S.W.3d at 728; Bowman v. Bowman, 836 S.W.2d
563, 568 (Tenn. Ct. App. 1991).

       Even a substantial and material change of circumstances does not automatically result in a
modification. Modification must also be justified under the factors relevant to an initial award of
alimony, particularly the receiving spouse’s need and the paying spouse’s ability to pay. Bogan, 60
S.W.3d at 730; Wright, 83 S.W.3d at 773. “As evidenced by its permissive language, the statute
permitting modification of support awards contemplates that a trial court has no duty to reduce or
terminate an award merely because it finds a substantial and material change of circumstances.”
Bogan, 60 S.W.3d at 730. Where there has been such a change of circumstances, the ability of the
obligor spouse to provide support must be given equal consideration to the obligee spouse’s need.
Id.




                                                  4
         Generally, the party seeking the modification bears the burden of proving the modification
is warranted. Azbill v. Azbill, 661 S.W.2d 682, 686 (Tenn. 1983); Wright, 83 S.W.3d at 772; Elliot,
825 S.W.2d at 90. However, the legislature has identified one change in circumstances that will
trigger a review of the continued need for alimony and that shifts the evidentiary burden. The
relevant provision, Tenn. Code Ann. § 36-5-101(a)(3), sometimes referred to as the cohabitation
statute, creates a rebuttable presumption that the recipient of alimony in futuro who lives with a third
person is either receiving support from the third person or is contributing to the third person’s
support and, either way, no longer needs the previously awarded amount of alimony.3

       Under Tenn. Code Ann. § 36-5-101(a)(3), cohabitation does not automatically end the right
of the recipient to receive alimony; it merely shifts the evidentiary burden in a modification
proceeding. Isbell v. Isbell, 816 S.W.2d 735, 738 (Tenn. 1991); Wright, 83 S.W.3d at 775. Once
the presumption arises, the alimony recipient bears the burden of demonstrating a need for the
previously awarded alimony, notwithstanding the cohabitation. Azbill, 661 S.W.2d at 686; Wright,
83 S.W.3d at 775.

       Our standard of review for a modification decision has been explained by our Supreme Court:

       Because modification of a spousal support award is “factually driven and calls for a
       careful balancing of numerous factors,” Cranford v. Cranford, 772 S.W.2d 48, 50
       (Tenn. Ct. App. 1989), a trial court’s decision to modify support payments is given
       “wide latitude” within its range of discretion, see Sannella v. Sannella, 993 S.W.2d
73, 76 (Tenn. Ct. App. 1999). In particular, the question of “[w]hether there has been
       a sufficient showing of a substantial and material change of circumstances is in the
       sound discretion of the trial court.” Watters v. Watters, 22 S.W.3d 817, 821 (Tenn.
       Ct. App. 1999) (citations omitted). Accordingly, “[a]ppellate courts are generally
       disinclined to second-guess a trial judge’s spousal support decision unless it is not
       supported by the evidence or is contrary to the public policies reflected in the
       applicable statutes.” Kinard v. Kinard, 986 S.W.2d 220, 234 (Tenn. Ct. App. 1998);
       see also Goodman v. Goodman, 8 S.W.3d 289, 293 (Tenn. Ct. App. 1999) (“As a
       general matter, we are disinclined to alter a trial court’s spousal support decision


       3
           Tenn. Code Ann. § 36-5-101(a)(3) provides:

       (3) In all cases where a person is receiving alimony in futuro and the alimony recipient lives with a
       third person, a rebuttable presumption is thereby raised that:

       (A) The third person is contributing to the support of the alimony recipient and the alimony recipient
       therefore does not need the amount of support previously awarded, and the court therefore should
       suspend all or part of the alimony obligation of the former spouse; or

       (B) The third person is receiving support from the alimony recipient and the alimony recipient
       therefore does not need the amount of alimony previously awarded and the court therefore should
       suspend all or part of the alimony obligation of the former spouse. This subdivision (a)(3) shall in no
       way be construed to create any common- law marriage obligation as to third parties.

                                                         5
       unless the court manifestly abused its discretion”). When the trial court has set forth
       its factual findings in the record, we will presume the correctness of these findings
       so long as the evidence does not preponderate against them. See, e.g., Crabtree v.
       Crabtree, 16 S.W.3d 356, 360 (Tenn. 2000); see also Tenn. R. App. P. 13(d).

Bogan, 60 S.W.3d at 727.

                                            II. ANALYSIS

        On appeal, Husband argues that the evidence preponderated in favor of the conclusion that
Wife did not need the alimony that had been ordered at the time of divorce. He asserts that this lack
of need is based on or proved by two circumstances: Wife’s relationship with Mr. Quillen and her
financial support of the parties’ adult daughter and grandchild. Additionally, Husband variously
argues: (1) Ms. Evans and Mr. Quillen were actually living together, contrary to the trial court’s
ruling, and, consequently, the presumption in the cohabitation statute arose; (2) the long-term
relationship between Ms. Evans and Mr. Quillen benefitted Ms. Evans financially and, therefore, was
sufficient to raise the presumption in the cohabitation statute; (3) regardless of cohabitation, the
relationship was a change in circumstances justifying modification; (4) Mr. Quillen’s support
allowed Ms. Evans to provide financial assistance to her daughter and grandchild, demonstrating her
lack of need; and (5) that Ms. Evans does not need the continued alimony because she has used the
alimony in the past to provide financial assistance to her daughter.

        Husband’s arguments and briefs imply that the trial court should have based its decision on
facts existing before Ms. Evans moved out of Mr. Quillen’s house. Husband continually refers to
facts he argues show the couple’s cohabitation and/or the financial support given by Mr. Quillen to
Ms. Evans that occurred before the change in Ms. Evans’s living situation. Some of the incidents
referred to occurred before the trial in Wright, more than two years before the trial herein. While
those facts may be relevant to the history of the relationship between Mr. Quillen and Ms. Evans,
they do not substitute for proof about the current situation.

        Where the proof show that circumstances have changed it is clear that the current situation
must be considered by the court. First, the statute uses the present tense, “In all cases where a person
is receiving alimony in futuro and the alimony recipient lives with a third person . . . . ” (emphasis
added). Second, even if the presumptions of support and lack of need arise and are unrebutted, the
court’s remedy is to “suspend all or part of the alimony obligation,” not terminate the alimony.
(emphasis added). The clear implication is that if the situation justifying suspension ceases to exist,
the alimony recipient may seek reinstatement of support from the former spouse.

        In Azbill, the Supreme Court found that the 1980 statutory amendment now codified at Tenn.
Code Ann. § 36-5-101(a)(3) was part of the statute expressly retaining a divorce decree within the
control of the trial court for modification in the event of changed circumstances. Azbill, 661 S.W.2d
at 686. The Court found that the alimony recipient in that case had not rebutted the presumption in
Tenn. Code Ann. § 36-5-101(a)(3) and had not produced evidence supporting a reduction of $300


                                                   6
per month, the amount ordered by the trial court. Accordingly, the Court held that the entire amount
of monthly alimony should be suspended from the date of the filing of the modification petition
“until such time as a change of circumstances warrants reinstatement in whole or in part.” Id. at 687.

        Thus, a cohabiting alimony recipient whose alimony is suspended in whole or in part on the
basis of Tenn. Code Ann. § 36-5-101(a)(3) could seek a reinstatement or modification based on
changed circumstances, specifically that he or she is no longer living with a third person and is no
longer receiving any support from that person. We can see no authority for, and no purpose to be
served, in requiring a ruling based on past cohabitation to be entered and a request for reinstatement
to be filed and heard when the change in residence occurs before the trial on the original
modification petition.

         We are mindful that a modification petition based on cohabitation will often trigger an end
to that cohabitation. Faced with a potential loss of support, an alimony recipient could predictably
choose to end the situation that jeopardizes that support. Whether the change in residence of the
alimony recipient or the third party is genuine and permanent or whether it is a temporary subterfuge
is a factual question to be determined by the fact finder. Even where the move is determined to be
genuine, however, the paying former spouse may be entitled to some relief, in the form of suspension
of all or part of the alimony payments, from the time of the filing of the modification petition until
the change in residence. The appropriateness of such relief would, of course, depend on the facts
and particularly whether the recipient rebutted the presumption of lack of need during the relevant
period.4

        Husband’s arguments also assume that since Mr. Quillen’s former wife was successful in
Wright v. Quillen in having her alimony payments suspended on the basis of Tenn. Code Ann. § 36-
5-101(a)(3) and the cohabitation of Ms. Evans and Mr. Quillen, then Husband herein should be
entitled to the same relief. This assumption overlooks the differences in fact that the trial court in
this case found. The Wright v. Quillen case was tried two years before the trial in the case before
us. In addition, this assumption (or argument) also fails to recognize the significant holding in
Wright, which was that the former wife’s alimony should be suspended on the basis of clear evidence
that Mr. Quillen did not need the alimony.

                                     A. THE STATUTORY PRESUMPTION

        There is no dispute that Ms. Evans and Mr. Quillen had a relationship after her divorce that
had lasted a number of years and continued at the time of trial. Ms. Evans did not dispute the fact
that she had lived with Mr. Quillen up until shortly after Husband filed his petition for modification
of alimony. There is also no dispute that at times in their relationship Mr. Quillen had given Ms.
Evans expensive gifts, had paid for trips the couple took, had paid their living expenses when they
lived together, and had made loans to Ms. Evans. However, Ms. Evans testified she had moved out


         4
        In the case before us, Husband has not argued he is entitled to all or part of the two months of alimony he paid
from March 13, 2002 to May 14, 2002.

                                                           7
of Mr. Quillen’s house and also testified about their current relationship, including the frequency
with which they saw each other and his gifts to her, as well as her current financial situation.

        The trial court found that while Ms. Evans had lived with Mr. Quillen in the past, she no
longer did so; that she had moved out of Mr. Quillen’s house; and that she had purchased a
condominium and had her address changed on various official records. Our review of the record
leads us to conclude that the evidence does not preponderate against the trial court’s finding that Ms.
Evans was not living with Mr. Quillen.

        Many of Husband’s arguments call into question the credibility of Ms. Evans’s testimony
regarding her current living situation, expenses, and relationship with Mr. Quillen. Because trial
courts are in a far better position than this court to observe the demeanor of the witnesses, the
weight, faith, and credit to be given witnesses’ testimony lies in the first instance with the trial court.
McCaleb v. Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995); Whitaker v. Whitaker, 957 S.W.2d
834, 837 (Tenn. Ct. App.1997). Consequently, where issues of credibility and weight of testimony
are involved, appellate courts will accord considerable deference to the trial court’s factual findings.
Seals v. England/Corsair Upholstery Mfg. Co., 984 S.W.2d 912, 915 (Tenn. 1999) (quoting Collins
v. Howmet Corp., 970 S.W.2d 941, 943 (Tenn. 1998)). Stated another way, “The credibility
accorded by the trier of fact will be given great weight by the appellate court.” Weaver v. Nelms, 750
S.W.2d 158,160 (Tenn. Ct. App. 1987); see also In re Estate of Walton, 950 S.W.2d 956, 959 (Tenn.
1997); Whitaker, 957 S.W.2d at 837; Doe v. Coffee County Bd. of Educ., 925 S.W.2d 534, 537
(Tenn. Ct. App. 1996).

        Husband vigorously argues that Ms. Evans’s purchase of and move to the condominium were
essentially a subterfuge and that either Ms. Evans and Mr. Quillen really are living together, intend
to live together again as soon as this lawsuit is over, or have the same relationship that they had
earlier and that relationship equates to “living together” under the statute.5 In making these
arguments, Husband makes frequent reference to the findings in Wright v. Quillen and asserts that
the facts surrounding Ms. Evans’s relationship with Mr. Quillen were the same at the trial herein as
they were at the time of the Wright trial. The trial court found otherwise.

        As part of his arguments regarding the relationship of Ms. Evans and Mr. Quillen, Husband
attempted to introduce into evidence a certified copy of the “Questions of Fact Determined by the
Jury” in the Wright trial, which included answers to 76 specific questions. Counsel for Wife
objected, and the trial court sustained the objection, stating “I don’t see any point. I mean, I have
the opinion. That’s what I’m going to consider.”

        On appeal, Husband argues that the court’s ruling excluding the specific jury findings was
in error. He argues that those findings deal in detail with the relationship between Mr. Quillen and


         5
          At various points, Husband states that the romantic relationship is the same and involves cohabitation; that the
only thing that has changed is where Ms. Evans sleeps many nights; and that the more than six year relationship triggers
the presumption in Tenn. Code Ann. § 36-5-101(a)(3).

                                                            8
Ms. Evans and, therefore, “shed a great deal of light on the detail, nature, and extent of Ms. Dinah
Evans’s relationship with Dale Quillen prior to the current litigation.” He also argues that the
findings in Wright would have made more obvious the pattern of Ms. Evans’s pretextual actions,
such as moving out of Mr. Quillen’s house.

        Generally, a trial court's ruling on the admissibility of evidence is within the sound discretion
of the trial judge. Trial courts are accorded a wide degree of latitude in their determination of
whether to admit or exclude evidence, and will be overturned on appeal only upon a showing of
abuse of discretion. Rothstein v. Orange Grove Center, Inc., 60 S.W.3d 807, 811 (Tenn. 2001); Otis
v. Cambridge Mut. Fire Ins. Co., 850 S.W.2d 439, 442 (Tenn. 1992). We find that the trial court
exercised its discretion appropriately.6

       We find unpersuasive Husband’s argument that the relationship between Wife and Mr.
Quillen was the equivalent of living together and, therefore, triggered the rebuttable presumption in
Tenn. Code Ann. § 36-5-101(a)(3). A stated requirement for the application of the statute is that the
alimony recipient “live with” a third person. It does not include some other relationship. See Azbill,
661 S.W.2d at 686. The trial court’s finding that Ms. Evans was not living with Mr. Quillen, which
we have found was supported by the evidence, makes the statute inapplicable. Consequently, the
burden of proving grounds for modification remained with Husband.

                                         B. CHANGE OF CIRCUMSTANCES

        Husband also argues that Wife’s relationship with Mr. Quillen, accompanied as it was by
financial benefit to Wife, was a substantial and material change in circumstances justifying
consideration of a modification of his alimony. The trial court did not make a finding regarding this
alleged change of circumstance. However, the court did find there was no proof that Mr. Quillen
was currently paying money toward Wife’s day- to- day expenses or that he intended to. The court
also found that Ms. Evans and Mr. Quillen did not intend to marry.

        As stated above, a substantial and material change of circumstances must be something that
was unforeseeable or unanticipated by the parties at the time of divorce and must affect either the
obligor spouse’s ability to pay or the obligee spouse’s need for support. Whether or not Ms. Evans’s
relationship with Mr. Quillen meets those criteria is the question.

         We cannot conclude that at the time of the parties’ divorce it was unforeseeable that either
one of them would develop a romantic relationship with another party. Thus, it is not the
relationship itself that might constitute a substantial and material change of circumstances. Rather,
it is the financial benefit or support that Ms. Evans received from the relationship that we must

         6
          The specific jury findings in another trial two years earlier, between two different parties, based on evidence
presented at that trial are of little, if any, relevance. The issues before the court herein involved a more current situation,
and Husband was required to prove facts relative to the current situation. In addition, Ms. Evans did not dispute her prior
cohabitation with M r. Quillen and the impact it had on her expenses, and Husband was free to offer proof on those
questions. W e fail to see how Husband was harmed by the court’s ruling.

                                                              9
consider. Clearly, support from a third person, depending on the degree, character, and amount, can
affect the recipient’s need and may also have been unanticipated by the parties at the time they
entered into an MDA setting the amount of support.

        In Wright v. Quillen, this court stated that the jury found that Mr. Quillen provided support
to Ms. Evans. The proof herein indicates that for some period of time Mr. Quillen provided Ms.
Evans with housing, utilities, food, and, essentially, her living expenses. There is no question that
these items, collectively, are properly characterized as support. However, according to the trial
court’s findings, this situation changed when Ms. Evans bought and moved into a condominium.

        Ms. Evans testified that she used the money she received in the property division from her
divorce as a down payment. She has monthly mortgage payments, utility payments, and other daily
living expenses. She started a nursing job shortly before the trial herein making $2600 per month.7
The trial court specifically found there was no proof that Mr. Quillen was providing for Ms. Evans’s
day-to-day living expenses.

        The evidence does not preponderate against the trial court’s findings of fact. Consequently,
as of the trial Wife was not receiving support from Mr. Quillen. Husband failed to prove a change
of circumstances, compared with the date of divorce, that materially affected Wife’s need.

       The other change of circumstance alleged by Husband is Wife’s contribution to their
daughter’s expenses. With regard to Wife’s financial help to her daughter, the trial court found

        The parties were very generous with their daughters, Amy and Jeannie Whitney. The
        older daughter, Amy, now age thirty-four (34), was educated by the parties at
        Belmont University and Louisiana State University and she was furnished a vehicle.
        The younger daughter, Jeannie Whitney, now age twenty-six (26), has been in school
        for a number of years, and has worked. Jeannie Whitney has a child born out of
        wedlock, Evan, age four. Jeannie Whitney has had serious medical problems with
        her heart; and she has had episodes of fainting. This condition is known by the
        parties. Since the divorce, both parties have expended considerable amounts of
        money on Jeannie Whitney and her son, Evan. John Whitney Evans, III gave Jeannie
        Whitney Five Thousand Dollars ($5,000.00) cash in one (1) year, paid expensive
        dental bills, and paid her health insurance premium through May 2002, as well as
        reimbursed her for the tuition for school and other expenses. Dinah Petree Evans
        lived with Jeannie Whitney for a period of time and contributed to her needs by
        paying part of the rent, paid daycare for the minor child, Evan, paid Jeannie
        Whitney’s condominium payments for a period of time, and other expenses. The
        Court finds that Dinah Petree Evans has not helped Jeannie Whitney since May of
        2002 with the exception of paying Jeannie Whitney’s monthly cell phone bill, which


        7
         Ms. Evans’s employment, and the income she receives from it, cannot be used by Husband to justify a
modification of alimony under the terms of the MDA.

                                                    10
         was a Christmas gift to Jeannie Whitney, and paying One Hundred Nineteen Dollars
         and Forty Cents ($119.40) per month for Jeannie Whitney’s health insurance. The
         parties had discussed and agreed that they could not allow Jeannie Whitney’s health
         insurance to be terminated because of her inability to obtain insurance in the future
         without exclusions for her serious pre-existing condition.

         In John Whitney Evans, III’s testimony, he revealed that he had no problem with
         Dinah Petree Evans spending her alimony payments for the benefit of daughter,
         Jeannie Whitney, and grandson, Evan; and it was her money to do as she pleased.
         On redirect while John Whitney Evans, III didn’t mind Dinah Petree Evans doing
         this, he didn’t want her to fund it with the alimony payments. It is clear to this Court
         that both parties expended sums of money on Jeannie Whitney as they felt that she
         needed and deserved help; and John Whitney Evans, III never opposed Dinah Petree
         Evans spending money for the benefit of the adult child, Jeannie Whitney, and
         grandchild, Evan. From the testimony, these expenditures for their daughter and her
         minor child were done with the acquiescence and support of John Whitney Evans,
         III, until he filed his Amended Petition in August of 2002.

        Based on these findings, the trial court determined that the parties had anticipated continuing
to help their children financially and, therefore, Wife’s financial support to Jeannie was not
unforeseeable or unanticipated. The evidence supports the trial court’s factual findings, and we
affirm the holding that Husband failed to prove a substantial and material change of circumstances
in Wife’s helping their daughter with expenses.

                                        C. WIFE’S NEED FOR ALIMONY

        Even if the court had found that Ms. Evans was living with Mr. Quillen and was being
supported by him, those findings would have merely shifted to Wife the burden to rebut the
presumption that she did not need the amount of alimony previously awarded. Similarly, even if
there had been a substantial and material change of circumstances, Husband still had the burden to
prove that suspension or reduction of his alimony payments was warranted. That determination
would require consideration of the factors relevant to an initial award of alimony, see Tenn. Code
Ann. § 36-5-101(d)(1), including primarily Wife’s need and Husband’s ability to pay.8

        Husband’s ability to pay had not changed, he was still receiving over $10,000 per month in
tax free disability insurance payments and had no housing costs. Husband stipulated that his ability
to pay was not at issue.




         8
           Because support can be ordered in the first place only where one spouse is economically disadvantaged relative
to the other spouse, the material change of circumstances analysis should include, at a minimum, consideration of whether
there has been significant change in the economic disparity between the parties.

                                                          11
        The trial court found that Ms. Evans had a continuing need for the alimony, finding that she
was in need of alimony, as well as her nursing salary, in order to meet her expenses, which the court
specifically found to be reasonable. According to Wife’s Statement of Income and Expenses, her
monthly net income is $ 4,703.53,9 and her total monthly expenses and payments total $ 4,701.35.

        The trial court also found that Ms Evans had used the money remaining from her share of the
sale of marital property to make a down payment on the condominium and that she had no
retirement. Thus, she had no resources remaining from the distribution of marital property. Her late
re-entry into the nursing profession certainly limits her ability to build up a retirement fund.

       Based upon the trial court’s findings of fact, which we find are supported by the evidence in
the record, we affirm the trial court’s holding that Wife was in need of the continuing alimony
payments that the parties had agreed to at the end of their twenty-five year marriage.

        Accordingly, we conclude that the trial court acted within its discretion in declining to modify
the alimony in futuro and we affirm the court’s judgment.

                                            III. ATTORNEY ’S FEES

        Husband complains that the trial court erred in awarding Wife her attorney’s fees incurred
in defending his petition for modification. Tennessee follows the American Rule requiring litigants
to pay their own attorney’s fees in the absence of a statute or contractual provision otherwise. State
v. Brown & Williamson Tobacco Corp., 18 S.W.3d 186, 194 (Tenn. 2000); John Kohl & Co. v.
Dearborn & Ewing, 977 S.W.2d 528, 534 (Tenn. 1998); see also Penland v. Penland, 521 S.W.2d
222, 225 (Tenn. 1975). Here, the trial court awarded Ms. Evans attorney’s fees under Tenn. Code
Ann. § 36-5-103(c) “since she has been required to expend funds for attorney’s fees to enforce the
divorce decree.”

       Our courts have not been entirely clear or consistent in stating the statutory basis for the
award of attorney’s fees in cases involving spousal support generally, or in cases involving efforts
to modify support specifically. Our review of the treatment of attorney’s fees in modification cases
begins with those specifically citing the statute at issue.

     A. MODIFICATION OF SUPPORT CASES RELYING ON TENN . CODE ANN . § 36-5-103(c)

        Some modification of alimony cases base attorney fee decisions on Tenn. Code Ann. § 36-5-
103(c), the statute relied upon by the trial court in the case before us. That statute provides:

       (c) The plaintiff spouse may recover from the defendant spouse, and the spouse or
       other person to whom the custody of the child, or children, is awarded may recover
       from the other spouse reasonable attorney fees incurred in enforcing any decree for


       9
           Alimony accounts for $3466.67 of her monthly income, and her nursing job accounts for $ 1236.86.

                                                        12
         alimony and/or child support, or in regard to any suit or action concerning the
         adjudication of the custody or the change of custody of any child, or children, of the
         parties, both upon the original divorce hearing and at any subsequent hearing, which
         fees may be fixed and allowed by the court, before whom such action or proceeding
         is pending, in the discretion of such court.

        By its language, the statute applies to actions to enforce child support and alimony awards
as well as to any action involving child custody. Accordingly, courts have interpreted the statute as
allowing attorney fees to custodial parents in custody modification proceedings, Gaddy v. Gaddy,
861 S.W.2d 236, 240-41 (Tenn. Ct. App. 1992) (awarding fees to father who successfully petitioned
for a change of custody); Sherrod v. Wix, 849 S.W.2d 780, 785 (Tenn. Ct. App. 1993) (awarding
legal expenses to custodial parent who defended unwarranted action to change custody), and to
custodial parents who have brought actions to enforce prior child support awards, Holt v. Holt, 995
S.W.2d 68,78 (Tenn. 1999) (using Tenn. Code Ann. § 36-5-103(c) to award fees on appeal to mother
who enforced divorce decree requiring father to maintain life insurance policy to secure his child
support obligation); Harris v. Harris, 83 S.W.3d 137 (Tenn. Ct. App. 2002).

        In addition, Tenn. Code Ann. § 36-5-103(c) has been used as authority to award fees to
custodial parents who have successfully sought increases in child support, Huntley v. Huntley, 61
S.W.3d 329 (Tenn. Ct. App. 2001) (interpreting the statute as giving courts authority to award fees
in child support modification cases generally), as well as to parents who successfully defend an
obligor parent’s efforts to reduce a child support obligation. Beck v. Beck, No. 01A01-9710-CV-
00547, 1998 WL 136130, at *2 (Tenn. Ct. App. March 27, 1998) (no Tenn. R. App. P. 11 application
filed); Breeding v. Breeding, No. 289, 1990 WL 198900, at *2 (Tenn. Ct. App. Dec. 12, 1990)
(application for perm. app. dismissed Apr. 8, 1991) (holding that Tenn. Code Ann. § 36-5-103(c)
authorizes recovery of fees incurred in enforcing a child support order and, implicitly, equating
enforcement with defending the order).

        Despite the language in the statute differentiating between “any” action involving custody
and actions to “enforce” child support (and its language limiting awards to parties with custody),
courts have generally treated custody and child support similarly in terms of awarding fees under the
statute.10 This interpretation springs from Deas v. Deas, 774 S.W.2d 167 (Tenn. 1989), wherein a
mother successfully sought to modify the existing joint custody arrangement to give her sole custody
and also sought to increase child support in accordance with the new custody arrangement. In
discussing the father’s appeal of the trial court’s award of fees to the mother, the court stated, “In all
cases involving the custody and support of children, however, it has long been the rule in this state
that counsel fees incurred on behalf of minors may be recovered when shown to be reasonable and
appropriate.” Id. at 169. In support of this statement, the Court relied upon Graham v. Graham, 140
Tenn. 328, 204 S.W. 987 (1918), a case which predated the enactment of Tenn. Code Ann. § 36-5-
103(c). In that case, the Supreme Court awarded a mother, for the benefit of her two children, child


         10
           Many cases, of course, involve both issues since a change in custody or visitation triggers re-consideration
of support obligations and since cross-petitions for relief are often filed.

                                                          13
support from her former spouse on the ground that a father has a natural and legal duty to furnish his
children the necessities of life. The Graham court’s holding requiring the father to pay attorney’s
fees was based upon equitable and public policy principles:

         The same reason which allows a wife counsel fees in a suit for divorce applies with
         full force to this case.11 There is a sound public policy which places in easy reach of
         the minor child the machinery of the law to compel their rights by suit against an
         unwilling father. The right to have him pay reasonable counsel fees is inseparable
         from this right.

Id., 140 Tenn. at 334-35, 204 S.W. at 989.12

        The Court in Deas, however, also relied on Tenn. Code Ann. § 36-5-103(c), which it
interpreted as authorizing the recovery of attorney’s fees “in child support and custody matters.”
Noting that the statute makes the award of fees discretionary with the trial court, the Court also
stated, “There is no absolute right to such fees, but their award in custody and support proceedings
is familiar and almost commonplace.” Deas, 774 S.W.2d at 170.13

        Although the Supreme Court did not explicitly state in Deas that Tenn. Code Ann. § 36-5-
103(c) codified the common law authority of the courts to award fees in child custody or child
support proceedings as espoused in Graham, this court has so held. Sherrod, 849 S.W.2d at 784.
In discussing the factors to be considered in the exercise of the discretion given the trial court under
Tenn. Code Ann.§ 36-5-103(c), the court in Sherrod reiterated that the purpose of fee awards in child
support cases was to protect the child’s, not the parent’s, interests and remedies. Id. at 785.


         11
           Historically, an award of attorney’s fees in divorce cases was based on the theory that the wife was entitled
to an award of attorney’s fees because, where the husband provided the only financial support to the family, the award
of attorney’s fees allowed the wife access to the court system.

         It was established over a century ago that trial courts have wide discretion in requiring a husband to
         pay for the reasonable necessities of his wife, including expenses of divorce litigation. The right to
         an allowance of legal expenses is not absolute. It is conditioned upon a lack of resources to prosecute
         or defend a suit in good faith. This rule is to enable the wife, when destitute of means of her own, to
         obtain justice and to prevent its denial. Thompson v. Thompson, 40 Tenn. 527, 529 (1859). If a
         spouse does not have separate property of her own which is adequate to defray the expenses of suit,
         certainly she should not be denied access to the courts because she is unable to procure counsel.

Fox v. Fox, 657 S.W .2d 747, 749 (Tenn. 1983). See also B EN SO N T RIM BLE , T ENN ESSEE D IVO RCE A U THO RITIES § 4-8
(1966).


        12
           Now, a child has a right to support from both parents, regardless of gender. Smith v. Gore, 728 S.W .2d 738,
750 (Tenn. 1987); State ex rel. Vaughn v. Kaatrude, 21 S.W .3d 244, 247 (Tenn. Ct. App. 2000).

         13
          See also Brooks v. Brooks, 992 S.W .2d 403, 408 (Tenn. 1999)(awarding fees made necessary by the appeal
to the mother who obtained an increase in child support, without mention of the basis of the award).

                                                          14
Consequently, “requiring parents who precipitate custody or support proceedings to underwrite the
costs if their claims are ultimately found to be unwarranted is appropriate as a matter of policy.” Id.

        Notwithstanding the language of the statute itself (which actually distinguishes between
custody matters and support enforcement actions), its interpretation as applying generally to all child
support and custody cases has been expanded into broad statements that it authorizes fee awards that
are incurred to vindicate a child’s right to support or to secure a child’s financial well being, whether
the party requesting the fees is defending or enforcing a child support obligation, on the ground that
the award of fees is for the benefit of the child and is a necessary part of, or inseparable from, the
child’s right to support. See, e.g., Harris, 83 S.W.3d 137; Huntley, 61 S.W.3d at 341; Chorost v.
Chorost, No. M2000-00251-COA-R3-CV, 2003 WL 21392065, at *12 (Tenn. Ct. App. June 17,
2003) (no Tenn. R. App. P. 11 application filed); Sandusky v. Sandusky, No. M2000-00288-COA-
R3-CV, 2001 WL 327898, at *9 (Tenn. Ct. App. April 5, 2001) (no Tenn. R. App. P. 11 application
filed). Or, even more generally, “Where the services of a parent’s attorney inure to the benefit of a
minor child or children, the award of reasonable attorney’s fees is in order.” Dalton v. Dalton, 858
S.W.2d 324, 327 (Tenn. Ct. App. 1993).14

        With regard to cases involving post-divorce alimony disputes, Tenn. Code Ann. § 36-5-
103(c) clearly authorizes a recovery of reasonable attorney’s fees incurred in enforcing an order
awarding alimony. Brewer v. Brewer, 869 S.W.2d 928, 936 (Tenn. Ct. App. 1993) (involving both
an action for arrearages and a counteraction to terminate or reduce alimony).15 Whether or not an
alimony recipient who defends an action to reduce that alimony is entitled to an award of fees under
the statute is the question raised herein. Husband argues that Wife’s defense against his modification
petition was not an enforcement action envisioned by Tenn. Code Ann. § 36-5-103(c) since he never
failed to pay alimony as ordered and was not in arrears and also that Wife was not a plaintiff spouse
and thus not entitled to fees under the statute.




         14
            Even in custody and child support cases, however, the language of the statute itself has sometimes been used
to determine whether a parent is entitled to fees. In Placencia v. Placencia, 3 S.W .3d 497 (Tenn. Ct. App. 1999), a
mother who was unsuccessful on appeal in a petition to change custody was found ineligible under Tenn. Code Ann. §
36-5-103(c) because she was not “the spouse or other person to whom the custody of the child, or children, is awarded.”
Id. at 504. See also Glanton v. Glanton, No. 01-A01-9601-PB00013, 1996 W L 502136 (Tenn. Ct. App. Sept. 6, 1996)
(no Tenn. R. App. P 11 application filed) (holding that a father who defended a contempt action for failing to pay child
support as previously ordered, even though successful in having mother’s petition dismissed, was not entitled to fees
under Tenn. Code Ann. § 36-5-103(c) because he was a defendant spouse, not a plaintiff spouse, in the enforcement
action and the statute did not authorize a defendant spouse to recover fees).


         15
             In Brewer, the former wife brought an action for contempt and an award of arrearages and the former husband
counterclaimed for a reduction of alimony. The alimony was reduced, and the court determined that the wife had waived
her right to claim the amount she now demanded. Under those circumstances, this court held that the trial court did not
abuse its discretion in denying wife’s request for attorney’s fees.



                                                          15
        In Campbell v. Campbell, No. 02A01-9803-CH-00073, 1998 WL 959669 (Tenn. Ct. App.
Nov. 4, 1998) (no Tenn. R. App. P. 11 application filed), this court affirmed the trial court’s award
of attorney’s fees to a wife who successfully defended her former husband’s action to modify
alimony, stating that Tenn. Code Ann. § 36-5-103(c) authorizes recovery of reasonable attorney’s
fees in the enforcement of an alimony order. Id. at *6. Again, this statement implicitly equates
enforcing with defending an attempt to reduce. See also Milam v. Milam, No. M2001-00498-COA-
R3-CV, 2002 WL 662026, at * 4 (Tenn. Ct. App. Apr. 23, 2002) (Tenn. R. App. P. 11 application
denied) (holding, in an action to reduce alimony and child support, that Tenn. Code Ann. § 36-5-
103(c) allows the award of fees “to one party or the other” in cases involving enforcement of
alimony or child support orders).

         This court has specifically addressed the issue of whether an alimony recipient who defends
an action to reduce or terminate alimony qualifies under the language of the language of the statute
a very few times. In those cases, we have reached contradictory conclusions. In Duke v. Duke, Nos.
M2001-00080-COA-R3-CV, M2002-00026-COA-R3-CV, 2003 WL 113401 (Tenn. Ct. App. Jan.
14, 2003) (no Tenn. R. App. P. 11 application filed),16 this court rejected the husband’s argument
that the statute did not permit the court to award attorney’s fees to a defendant spouse, and found that
“the key [to interpreting the statute] is the words ‘enforcing any decree for alimony or child support.
. .’ A spouse who defends a petition to change an alimony or child support order is acting to enforce
it.” Id.. at *5.

        A different conclusion was reached in Billingsley v. Billingsley, W1999-00338-COA-R3-CV,
2000 WL 33128642 (Tenn. Ct. App. Oct. 9, 2000) (no Tenn. R. App. P. 11 application filed), which
also involved a former husband’s unsuccessful attempt to modify an alimony in futuro award. The
alimony recipient asked this court to award her attorney’s fees necessitated by the appeal. Relying
on Tenn. Code Ann. § 36-5-103(c), this court found that Wife was neither the “plaintiff spouse” nor
was she seeking to “enforce” the decree for alimony but was rather defending her alimony award.
Id. at *3. Finding neither a statutory nor contractual basis to award Wife attorney’s fees, the court
found she was not entitled to an award of attorney’s fees on appeal.17

         We agree with the approach in Campbell and Duke. There is no justification in the language
of the statute itself for treating enforcement of alimony orders differently from enforcement of child
support orders. Therefore, the broad interpretation given the statute, based upon its incorporation

         16
           In Duke, the former husband sought to modify an alimony in futuro award. This court converted the alimony
award from in futuro to one for rehabilitative alimony. In addition, this court reversed the award of attorney’s fees
awarded under Tenn. Code Ann. § 36-5-103(c) to wife, not because she was ineligible under the statute, but because we
found that the equities were “pretty evenly divided . . .and that they should each pay the fees of their own attorneys.”
Duke, 2003 W L 113401 at *5.


          17
            The court relied on Glanton,1996 W L 502136, discussed earlier, wherein we reversed an award of attorney’s
fees in an action to enforce child support, finding that “the statute [Tenn. Code Ann. § 36-5-103(c)] does not state that
a ‘defendant’ spouse may recover from a ‘plaintiff’ spouse.” Id. at *3.



                                                          16
of the common law, in the context of child support orders should also apply to spousal support
orders. Additionally, the public policy considerations and common law roots that support a broad
interpretation of Tenn. Code Ann. § 36-5-103(c) in the child support context apply with equal force
to spousal support. Alimony is only awarded in the first instance to an economically disadvantaged
spouse who has a demonstrated need for the support. Absent a showing in a modification proceeding
that the need no longer exists, requiring the recipient to expend that support for legal fees incurred
in defending it would defeat the purpose and public policy underlying the statute on spousal support.
Additionally, the possibility of being burdened with a former spouse’s attorney’s fees helps deter
unwarranted or unjustified attempts by an obligor to evade or reduce an existing support obligation.18

       Accordingly, based on previous holdings, we conclude Tenn. Code Ann. § 36-5-103(c)
authorizes a court to award attorney’s fees to an alimony recipient who is forced to defend an action
to reduce or terminate that alimony.19

        However, even if we agreed with the interpretation in Billingsley, that would not preclude
a former spouse who defends a modification action from an award of fees based on authority other
than Tenn. Code Ann. § 36-5-103(c). Prior cases have not examined whether the enforcement
statute, Tenn. Code Ann. § 36-5-103(c), by its language is properly applied to actions to modify,
rather than enforce, a prior order. We think the language of the statute clearly answers the question
negatively. The statute speaks in terms of a “plaintiff spouse” recovering from a “defendant spouse”
fees incurred in “enforcing” a support order. Clearly, the statute refers to actions to compel
compliance with existing orders to pay support. An action to modify upward or downward an
existing support obligation is not included in that description. Thus, although we have relied on
former holdings to affirm an award to a spouse who defends a support order, we think the better



         18
           The Tennessee Supreme Court has recently considered Tenn. Code Ann. § 36-5-103(c) and concluded “that
parties to whom attorney’s fees may be awarded pursuant to this statute may also have attorney’s fees awarded against
them when their petition is unsuccessful.” Toms v. Toms, 98 S.W .3d 140, 145 (Tenn. 2003). That holding was made
in the context of an award to a mother who successfully defended a petition for custody filed by her child’s grandparents
who intervened in the parents’ divorce action. The Court held that although the custody portion of the statute spoke in
terms of recovery from a spouse, it also gave the right to recover fees to any person to whom custody is awarded.
Consequently, had the intervening grandparents been successful in gaining custody, they would have been entitled to
recover fees from the mother or the father. The Court concluded the language of the statute supported an award of fees
from the intervenor third parties. W hile we recognize that the holding in Toms, does not limit itself to custody disputes,
we cannot find a basis to expand it to support enforcement actions. Although the statute states that fees in custody
matters may be awarded against the “other spouse,” its provision on custody actions does not include the “enforcing any
decree” language applicable to support orders.

         19
            Fees awarded under Tenn. Code Ann. § 36-5-103(c) may not be subject to the same requirements as fees
awarded on another basis. Both Gaddy and Sherrod held that financial need or inability to pay fees is not a prerequisite
under the statute, at least insofar as child support is involved, distinguishing fees awarded under Tenn. Code Ann. § 36-5-
103(c) from those awarded in conjunction with an initial award of support. Sherrod, 849 S.W .2d at 785; Gaddy, 861
S.W .2d at 241. See also Dalton v. Dalton, 858 S.W .2d 324, 327 (Tenn. Ct. App. 1993) (holding the rule of financial
inability to pay the fees applies in alimony proceedings, but not child support and custody, but failing to confine this
difference to modification actions or explain the basis for the difference.)

                                                           17
reasoning is that attorney’s fees in modification actions are not governed by Tenn. Code Ann. § 36-5-
103(c).20

       If that statute does not apply to authorize an award of attorney’s fees in a modification of
support action, other bases for such award exist. As set out below, those other bases have frequently
been used.

                         B. OTHER BASES FOR FEES IN MODIFICATION PROCEEDINGS

         In modification of alimony cases, several bases have been used as authority for an award of
attorney’s fees. Sometimes, no basis for the award of fees has been explicitly stated. For example,
in Elliot, 825 S.W.2d at 92, this court dismissed the former husband’s petition to modify alimony
and affirmed the trial court’s award of attorney’s fees to the former wife, merely stating that the trial
court is vested with wide discretion in the allowance of fees,21 citing Threadgill v. Threadgill, 740
S.W.2d 419 (Tenn. Ct. App. 1987). Threadgill involved a former wife’s efforts to enforce, through
contempt and an award of arrearages, a prior alimony award and the former husband’s request to
modify downward his alimony obligation under that prior award. Regarding the trial court’s award
of part of the wife’s attorney’s fees, this court only stated that such awards rest in the discretion of
the trial court and there was no showing in the record of an abuse of that discretion, and cited no
other basis for the award. Id. at 426. Similarly, in McCarty v. McCarty, 863 S.W.2d 716, 722
(Tenn. Ct. App. 1993), this court reversed a trial court’s reduction of alimony and refusal to increase
child support. In reversing the trial court’s denial of attorney’s fees to the alimony recipient, after
recounting the general principles regarding discretion of the trial court and the requirement that the
recipient need such an award in order to pay her fees, we found that the recipient “should not have
to pay the cost of defending her entitlement to alimony and asserting her child’s right to increased
support payments” in view of her financial situation. No specific authority for the award was stated.

        In a number of other modification cases, the court has simply relied on the general principles
applicable to attorney’s fees in divorce cases and on opinions involving initial awards. For example,
in Sanella v. Sanella, 993 S.W.2d 73, 76 (Tenn. Ct. App. 1999), this court affirmed an award of
attorney’s fees to a former wife who successfully defended her former husband’s request to reduce
his alimony obligation on the basis of the principles applicable to fees in a divorce and initial award,
including the inability of the spouse to pay legal expenses. See also Cranford, 772 S.W.2d at 52
(holding that alimony recipient who defended former spouse’s action to terminate alimony was
entitled to attorney’s fees because such fees are deemed alimony and recipient lacked sufficient
resources to pay fees).



           20
          Of course, many cases involve both modification and enforcement, generally as a result of responsive
pleadings raising counterclaims. In that situation, the court should separate its holdings and the basis for an award of
fees.

           21
                The court also noted that it was the former husband who had brought the litigation forcing the wife to seek
counsel.

                                                              18
        Similarly, in Seal v. Seal, 802 S.W.2d 617 (Tenn. Ct. App. 1990), involving a former
husband’s second attempt to reduce his alimony, this court recognized the discretion of the trial court
in awarding fees “in divorce actions” and noted that if the wife has adequate funds for her needs as
well as for payment of attorney’s fees, an award of such fees is not required. Id. at 623. However,
because this court reversed the trial court’s rulings against the wife, and because the wife had “had
to fend off two legal broadsides fired by Husband in a period of three and a half years seeking to
substantially reduce his financial obligations to her,” this court reversed the trial court’s denial of
attorney’s fees to the successful alimony recipient. Id. The court also stated, “As stated so aptly by
counsel for Wife, she should not have to pay the cost of defending her entitlement to alimony and
child support payments.” Id. at 624. The court also held that the former wife did not have adequate
funds from her income with which to pay a substantial portion of her attorney fees.

        Thus, in a number of opinions, our courts have not distinguished between an initial award
of alimony and a post-divorce modification proceeding; they have simply treated the later proceeding
as a divorce or support matter on the theory it was a continuation of the original proceeding. This
approach is not inconsistent with Tenn. Code Ann. § 36-5-101(a)(1) which, in addition to
authorizing courts to order support when a marriage is dissolved, also states that such an order
remains in the court’s control and may be increased or decreased upon a showing of substantial and
material change of circumstances.

         We conclude that ample authority exists to authorize a court to award fees in a modification
proceeding on the same basis, and according to the same principles, as a fee award is made in the
divorce proceeding and initial award under in Tenn. Code Ann. § 36-5-101. Therefore, there exists
a legal ground for the award of fees herein that is alternative, or additional, to the ground relied upon
by the trial court.

       It has become well settled that an award of attorney’s fees in divorce cases is considered
alimony or spousal support, generally characterized as alimony in solido. Yount v. Yount, 91 S.W.3d
777, 783 (Tenn. Ct. App. 2002); Wilder v. Wilder, 66 S.W.3d 892, 894 (Tenn. Ct. App. 2001);
Herrera v. Herrera, 944 S.W.2d 379, 390 (Tenn. Ct. App. 1996); Houghland v. Houghland, 844
S.W.2d 619, 623 (Tenn. Ct. App. 1992); Storey v. Storey, 835 S.W.2d 593, 597 (Tenn. Ct. App.
1992).22 Like other spousal support, an award of attorney’s fees is available to either spouse.23

         22
            W e have discovered no opinions in which the Tennessee Supreme Court has explicitly stated that attorney’s
fees are spousal support. However, the Court has implicitly found that to be the case by holding that the factors listed
in Tenn. Code Ann. § 36-5-101(d)(1), i.e., factors relevant to the court’s consideration of an award of alimony, must also
be considered in the award of attorney’s fees. Langschmidt v. Langschmidt, 81 S.W .3d 741, 750-51 (Tenn. 2002).
Similarly, in Inman v. Inman, 811 S.W .2d 870, 874 (Tenn. 1991), the Court found that because of the property award
to the wife, an award to her of either alimony or attorney’s fees was “neither necessary or appropriate” under the statutory
factors relative to alimony.
          Further, in both Robertson v. Robertson, 76 S.W .3d 337, 344 (Tenn. 2002), and Burlew v. Burlew, 40 S.W .3d
465, 473 (Tenn. 2001), the Court affirmed the attorney’s fee holdings of the Court of Appeals without further discussion.
In both those cases, the Court of Appeals specifically held that attorney’s fees in divorce cases were in the nature of or
treated as alimony. Robertson v. Robertson, No. 03A01-9711-CV-00511, 1998 W L 783339, at *8 (Tenn. Ct. App. Nov.
                                                                                                             (continued...)

                                                            19
        Because attorney’s fees are considered alimony or spousal support, an award of such fees is
subject to the same factors that must be considered in the award of any other type of alimony. Yount,
91 S.W.3d at 783; Lindsey v. Lindsey, 976 S.W.2d 175, 181 (Tenn. Ct. App. 1997). Therefore, the
statutory factors listed in Tenn. Code Ann. § 36-5-101(d)(1) are to be considered in a determination
of whether to award attorney’s fees. Langschmidt, 81 S.W.3d at 751; Kincaid v. Kincaid, 912
S.W.2d 140, 144 (Tenn. Ct. App. 1995); Houghland v. Houghland, 844 S.W.2d 619, 623 (Tenn. Ct.
App. 1992).

        Initial decisions regarding the entitlement to spousal support, as well as its amount and
duration, hinge on the unique facts of each case and require a careful balancing of all relevant
factors. Robertson, 76 S.W.3d. at 338; Watters, 22 S.W.3d at 821; Anderton v. Anderton, 988
S.W.2d 675, 682-83 (Tenn. Ct. App. 1998). Among these factors, the two considered to be the most
important are the disadvantaged spouse’s need and the obligor spouse’s ability to pay. Robertson,
76 S.W.3d at 342; Manis v. Manis, 49 S.W.3d 295, 304 (Tenn. Ct. App. 2001). Of these two factors,
the disadvantaged spouse’s need is the threshold consideration and the “single most important
factor.” Aaron, 909 S.W.2d at 410 (quoting Cranford v. Cranford, 772 S.W.2d at 50); see also
Bogan, 60 S.W.3d at 730 (holding that in an initial award, the need of the spouse “must necessarily
be the most important factor to consider, because alimony is primarily intended to provide some
minimal level of financial support for a needy spouse,” but in modification decisions that single
factor cannot be given greater weight than all other factors.)

        Recently, the Supreme Court reaffirmed the holding in Fox that an award of attorney’s fees
“is conditioned upon a lack of resources to prosecute or defend a suit in good faith . . .” and that such
an award is to ensure access to the courts. Langschmidt, 81 S.W.3d at 751 (quoting Fox, 657 S.W.2d
at 749). Consequently, a spouse with adequate property and income is not entitled to an award of
additional alimony to compensate for attorney’s fees and expenses. Lindsey, 976 S.W.2d at 181;
Duncan v. Duncan, 686 S.W.2d 568, 573 (Tenn. Ct. App. 1984). If a party has adequate property
and income, or is awarded adequate property in the divorce, from which to pay his or her own
expenses, an award of attorney’s fees may not be appropriate after consideration of all relevant
factors. Wilder, 66 S.W.3d at 895; Koja v. Koja, 42 S.W.3d 94, 98 (Tenn. Ct. App. 2000);
Houghland, 844 S.W.2d at 623-24; Ingram v. Ingram, 721 S.W.2d 262, 264 (Tenn. Ct. App. 1986).
The award of attorney’s fees as additional alimony is most appropriate where the divorce does not
provide the obligee spouse with a source of funds, such as from property division, with which to pay
his or her attorney’s fees. Yount, 91 S.W.3d at 783. Additionally, if a spouse receives alimony as


         22
           (...continued)
9, 1998); Burlew v. Burlew, No. 02A01-9807-CH-00186, 1999 W L 545749, at * 16 (Tenn. Ct. App. July 23, 1999).
W hile in Aaron v. Aaron, 909 S.W .2d 408, 411 (Tenn. 1995), the Court simply stated that the allowance of attorney’s
fees in divorce cases is largely within the discretion of the trial court, it relied on Storey, 835 S.W .2d at 597.

        23
          See Mitchell v. Mitchell, 594 S.W .2d 699 (Tenn. 1980) (explaining that the prior gender-based support statutes
were unconstitutional under the United States Supreme Court’s holding in Orr v. Orr, 440 U.S. 268, 99 S. Ct. 1102
(1979) and the Tennessee General Assembly’s correction of the constitutional defect by enactment of statutes allowing
award or payment of alimony from either spouse regardless of gender).

                                                          20
a result of the divorce and will be forced to deplete those funds, designed to sustain that spouse, just
in order to pay attorney’s fees, an award of fees is appropriate. Batson v. Batson, 769 S.W.2d 849,
862 (Tenn. Ct. App. 1988).

         The view that attorney’s fees are a form of spousal support supplies the statutory authority
for their award because alimony or spousal support is authorized by statute. A number of cases cite
as the basis for attorney’s fees as an award of alimony Tenn. Code Ann. § 36-5-101(a)(1), which
authorizes courts to order “suitable support and maintenance of either spouse by the other spouse .
. . according to the nature of the case and the circumstances of the parties. . . .” See, e.g., Inman, 811
S.W.2d at 874; Mitts v. Mitts, 39 S.W.3d 142, 147 (Tenn. Ct. App. 2000); Smith v. Smith, 912
S.W.2d 155, 160-61 (Tenn. Ct. App. 1995); Gilliam v. Gilliam, 776 S.W.2d 81, 86 (Tenn. Ct. App.
1989). See also JANET L. RICHARDS, RICHARDS ON TENNESSEE FAMILY LAW § 14-3(a)(2) (1997).

                                  C. DISCRETION OF TRIAL COURT

        We have found that Wife was eligible for an award of attorney’s fees on two statutory bases.
Eligibility, however, does not end the inquiry. As the courts have repeatedly made clear, the decision
of whether or not to award fees in support modification proceedings is discretionary with the trial
court, regardless of the legal authority for the award. Deas, 774 S.W.2d at 170; Sannella, 993
S.W.2d at 77; Brewer, 869 S.W.2d at 936; McCarty, 863 S.W.2d at 722; Elliot, 825 S.W.2d at 92.

       Consequently, a decision on attorney’s fees will be reviewed on an abuse of discretion
standard. Under the abuse of discretion standard, a trial court abuses its discretion only when it
“applies an incorrect legal standard, or reaches a decision which is against logic or reasoning or that
causes an injustice to the party complaining.” Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001).

        No precise parameters have been set for the exercise of discretion, but, generally, an award
of fees should be “just and equitable under the facts of the case.” Sherrod, 849 S.W.2d at 785
(discussing discretion under Tenn. Code Ann. § 36-5-103(c). A number of opinions also consider
significant the fact that the alimony recipient was required to hire counsel to defend the action to
reduce or eliminate that support. A common theme throughout these cases is the view that the
successful alimony recipient should not have to pay the cost of defending his or her entitlement,
especially if that payment would necessarily come from the support the recipient needs for routine
living expenses. Another factor frequently considered is whether the attempt to reduce or terminate
alimony was unwarranted. Each decision should be based on the unique facts of each case.

         In the case before us, we cannot say that when Husband filed his petition it was unwarranted
or without basis. Husband maintains that his petition was filed in good faith and triggered by Wife’s
cohabiting with Mr. Quillen and this court’s decision in Wright v. Quillen. It is undisputed that at
the time the petition was filed Wife was living with a third party and being supported in large part
by that third party. The facts at that time clearly justified an action based on the cohabitation statute.
The fact that the petition triggered action by Wife to end the cohabitation and support does not make
the initial filing unwarranted. As demonstrated by the arguments made herein, the question of


                                                   21
whether Wife’s moving out was real or a subterfuge was hotly contested. The trial court chose to
credit Wife’s testimony on this issue.

       Based upon the facts of this case and prior holdings regarding the factors to be considered
and the equities to be weighed, we conclude that Husband should not have been required to pay
Wife’s attorney’s fees. Consequently, we reverse the trial court’s award of fees to Ms. Evans.

                                          CONCLUSION

       We affirm the trial court’s denial of Husband’s petition for modification of spousal support
and reverse the award of attorney’s fees to Ms. Evans. Costs of this appeal are taxed equally to the
appellant, John Whitney Evans, III, and the appellee, Dinah Petree Evans.



                                                     ____________________________________
                                                     PATRICIA J. COTTRELL, JUDGE




                                                22